DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 April 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in the impact zones" in eleventh line of the claims. There is insufficient antecedent basis for this limitation in the claim. Claim 2 also recites this phrase. There is also insufficient antecedent basis for this limitation in the claim. 
It is also unclear what is intended by the term “impact zone” within the structure. The term can mean a location in a structure that is impacted by other object or is part of the structure that is impacted during the manufacturing method. 

As to claims 2-11, these claims depend from independent claim 1 and incorporate the limitations therein. Therefore, these dependent claims are rejected for the reasons set forth above in regards to independent claim 1. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication Number 2013/0040117 is directed to a wall panel of composite material including at least two carbon fiber layers oriented parallel to the plane of the panel and embedded in a resin matrix. (Abstract) At least one reinforcement mesh is inserted between the two fiber layers. (Abstract) The reinforcement mesh is embedded in the resin matrix, and the two layers arranged on both sides of the mesh are linked in all zones situated between the linear elements of the mesh. (Abstract) This reference does not set forth a laser treatment as set forth in the instant claims.
U.S. Patent Application Publication Number 2017/0341186 is directed to a soundproof structure having one or more soundproof cells. (Abstract) Each of the one or more soundproof cells includes a frame having a through-hole, a film fixed to the frame, and an opening portion configured to include one or more holes drilled in the film. (Abstract) This reference does not set forth the laser treatment as forth in the instant claims.
U.S. Patent Application Publication Number 2018/0182369 is directed to a method for obtaining a porous acoustic layer, comprising a step of deposition of a plurality of fiber wicks arranged in at least two secant directions. (Abstract) A porous acoustic layer is obtained. (Abstract) This reference does not set forth the laser treatment as set forth in the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784